Citation Nr: 0601080	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a  compensable rating for defective hearing in 
the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to May 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating action of August 2002 that 
denied a compensable rating for the veteran's service 
connected right ear hearing loss.  In November 2005 the 
veteran appeared and gave testimony at a hearing before the 
undersigned conducted via videoconference from the RO.  A 
transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his November 2005 videoconference hearing, the veteran 
indicated that he had received treatment for his hearing 
disability at a private medical facility and had undergone an 
audiological evaluation at this facility in May 2004, a 
report of which the veteran had in his possession at his 
videoconference hearing.  Neither the report of this 
audiological evaluation nor records documenting his private 
treatment for hearing loss is currently of record.  VA is 
required to seek relevant and adequately identified private 
clinical records. 38 U.S.C.A. § 5103A(b) (West 2002).

In view of the above, this case is remanded to the RO for the 
following action:  

1.	The RO should take appropriate action 
to obtain all clinical records 
reflecting the veteran's treatment for 
hearing loss at The Sharp Reese Steely 
Medical Center, as well as a copy of 
the veteran's audiological examination 
conducted at that facility in May 
2004.  All documentation obtained 
should be associated with the claims 
folder.  

2.	Then, the RO should review the 
veteran's claim. If the benefit sought 
is not allowed, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


